Citation Nr: 1616946	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle injury, also claimed as a right foot/ankle injury.  

3. Entitlement to service connection for a right shoulder disability, to include arthritis. 

4. Entitlement to service connection for a right ankle disability, to include arthritis. 

5. Entitlement to service connection for a right foot disability, to include arthritis. 

6. Entitlement to service connection for a great right toe disability, to include arthritis. 

7. Entitlement to service connection for hypertension (claimed as high blood pressure). 

8. Entitlement to a rating in excess of 10 percent for chondromalacia patella with degenerative changes of the right knee, status post lateral release and condylar shaving (hereinafter "right knee disability"). 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  Jurisdiction of this appeal was subsequently transferred to the RO in Oakland, California.  

In its August 2010 decision, the RO, among other things, also denied service connection for "arthritis."  Although the Veteran appealed that issue separately, he has since clarified that the appeal with respect to arthritis pertains only to the specific joints for which the Veteran is presently seeking service connection; namely, the joints of the shoulder, ankle, foot, and toe. See VA Form 9.  As such, the Board has recharacterized those claims to incorporate consideration of arthritis, as set forth above, rather than listing arthritis as an independent issue on appeal.

There was additional evidence added to the record after the issuance of the November 2013 statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant (i.e., cumulative or redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., cumulative or redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for a right foot disability, a right ankle disability, a right shoulder disability, and entitlement to a rating in excess of 10 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claims for service connection for a right shoulder disability (claimed as bursitis), and residuals of a right ankle injury, also characterized as a right foot/ankle injury, were denied in a March 1993 Board decision.  That decision is final.

2. Evidence received since the March 1993 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right shoulder disability and residuals of a right ankle injury, also characterized as a right foot/ankle injury. 

3. Hypertension was not manifested in service or in the first post-service year and is not shown to be related to the Veteran's service.

4. Degenerative joint disease of the great right toe was not manifested in service or in the first post-service year and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1. The March 1993 Board decision that denied service connection for a right shoulder disability (claimed as bursitis), and residuals of a right ankle injury, also characterized as a right foot/ankle injury, is final. 38 U.S.C.A. § 7104(b)(West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015). 

2. Evidence received since the March 1993 Board decision is new and material, and the claim of entitlement to service connection for a right shoulder disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Evidence received since the March 1993 Board decision is new and material, and the claim of entitlement to service connection for residuals of a right ankle injury, also characterized as a right/foot ankle injury, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria for service connection for hypertension (claimed as high blood pressure) have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for a great right toe disability, diagnosed as degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice by letter dated in January 2010.  The Veteran was notified of the evidence needed to substantiate the claims for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The service treatment records, post-service treatment records, and lay statements have been associated with the record.

Under VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In the instant case, and as further discussed below, the Board finds that there is no medical evidence or credible lay evidence of an in-service event, and no credible lay evidence of symptoms continuous since service.  Thus, there is no reasonable possibility that a medical nexus opinion can substantiate the claim.  For these reasons, a VA medical opinion is not necessary to decide the hypertension claim on appeal. Id. at 81; 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i)(C). 

With respect to the claim for the great right toe, the Veteran was afforded a VA examination in October 2013 to determine the nature of his great right toe disability. The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudication purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, VA has complied, to the extent necessary, with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

New and Material Evidence Claims - Right Shoulder, Right Foot, and Right Ankle

By way of brief procedural history, in a January 1990 rating decision, the RO denied service connection for a right ankle/foot injury and right shoulder bursitis.  The Veteran timely appealed those determinations to the Board.  In a March 1993 decision, the Board denied the claims of entitlement to service connection for right shoulder bursitis and residuals of a right ankle injury (and explicitly considered injury to the right foot therein).  

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the March 1993 Board decision constitutes a final decision. Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a)(2015).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

With respect to the right shoulder, at the time of the Board's March 1993 denial of the claim, the service treatment records showed that the Veteran was treated for right shoulder pain in January 1978; the diagnostic assessment was bursitis.  However, the record failed to demonstrate a current residual right shoulder disability and, thus, the claim for service connection was denied on this basis.  

Evidence added to the record since the time of the March 1993 Board denial includes a September 2015 VA MRI report denoting moderate supraspinatus tendinopathy, mild infraspinatus tendinopathy, moderate subscapularis tendinopathy, and mild to moderate acromioclavicular osteoarthritis.

This evidence is new in that it was not of record in March 1993, and it is material in that it addresses an unestablished fact - namely, evidence of a current right shoulder condition.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a right shoulder disability has been received, and the claim, to this extent only, is granted.

With respect to the claim previously characterized as residuals of a right ankle injury and a right foot/ankle injury, at the time of the March 1993 denial, service treatment records showed repeated complaints of right ankle and foot pain, to include a diagnosis of right ankle sprain and findings suggestive of degenerative joint disease "probably secondary to an old injury."  However, the record failed to demonstrate a current, residual right foot or ankle disability and, thus, the claim for service connection was denied on this basis.  

Evidence added to the record since the time of the March 1993 Board denial includes private and VA treatment records showing ongoing treatment for right ankle and foot pain and diagnoses of flat feet and degenerative joint disease (see October 2009 Kaiser Permanente right foot x-ray report), as well as an October 2013 VA examination report diagnosing status post right ankle sprain, flat feet, and degenerative arthritis.  

This evidence is new in that it was not of record in March 1993, and it is material in that it addresses an unestablished fact - namely, evidence of current right foot and right ankle conditions.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a right ankle injury, also characterized as a right foot/ankle injury, has been received, and the claim, to this extent only, is granted.

Service Connection 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306. Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d).  

Certain diseases like cardiovascular-renal disease (including hypertension) and arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a). See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

High Blood Pressure 

The Veteran seeks service connection for high blood pressure, or hypertension. 

Service treatment records are negative for pertinent abnormalities with regard to his blood pressure - either in the way of a relevant subjective complaint (notable symptom, etc.) or objective clinical finding (diagnosis, etc.).  On his May 1986 annual/fly waiver Report of Medical History, the Veteran actually endorsed low blood pressure.  His blood pressure upon separation examination in 1987 was noted as 126/72 and he denied having high blood pressure on the contemporaneous Report of Medical History. 

Post-service private and VA medical records on file are negative for high blood pressure until 2009. See October 2009 Private Treatment Record (Veteran reported an onset of high blood pressure with the commencement of his new job 3 to 4 months prior); see also April 1989 VA Examination Report (noting blood pressure as 110/80 and normal cardiovascular system); see also July 2002 Private Treatment Record (noting blood pressure as 120/80).  

In this case, while the evidence does not show a diagnosis of hypertension in the medical records, various treatment records confirm that the Veteran has been prescribed medication for hypertension by non-VA and VA medical providers beginning in 2009.  And, while it appears the Veteran has hypertension, there is no evidence that the hypertension was manifested in-service or in the first post-service year.  

As noted, service treatment records are silent for any complaints, treatment, or diagnosis of hypertension or high blood pressure.  VA examination within one year of separation from service (in April 1989) and examination in July 2002 shows his blood pressure was normal.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted. 

The post-service medical evidence of record does not show evidence of symptoms of hypertension (but no diagnosis) until 2009, which is approximately 20 years after the Veteran's separation from service.  And while this, alone, is not altogether determinative or dispositive of whether he had hypertension during those intervening years dating back to his service, it is nonetheless probative evidence tending to refute this notion. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

Further, post-service evaluation/treatment records provide no indication that hypertension may somehow be related to the Veteran's service.  Accordingly, service connection for hypertension on the basis that it was incurred or aggravated in service is not warranted. 

Lastly, the Veteran does not contend, nor does the evidence reflect that he had continuous hypertension symptoms since service, and thus service connection is not warranted on this basis. See Walker, supra.  In this regard, the Board again notes that he expressly denied having high blood pressure in the 1987 separation Report of Medical History, and hypertension/high blood pressure was not shown on objective examination at that time.  Further, numerous post-service medical records were entirely absent for findings of elevated blood pressure until 2009.  Notably, in an October 2009 email correspondence to his private physician (and prior to the filing of his claim for service connection for high blood pressure), the Veteran reported high blood pressure symptoms only "showed up after I started the new job 3 to 4 mos ago."  These prior contemporaneous lay reports and medical records are more probative than any current suggestions of continuity.  

The Board has considered the Veteran's contention that a relationship exists between his hypertension and service.  However, he is not competent to offer an opinion as to the etiology of hypertension as he does not have the requisite medical expertise.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence.  Indeed, a Veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Furthermore, the question of the etiology of hypertension is a medical question beyond the scope of lay observation. Jandreau, 492 F.3d 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on this matter.  He has not submitted a competent medical statement relating his hypertension to his military service.  To the extent that the Veteran may allege a causal relationship, as noted, such statements are beyond his competence. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d 1372  .

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension; accordingly, the claim must be denied.

Great Right Toe

The Veteran seeks service connection for a great right toe disability.  

Service treatment records show that the Veteran was diagnosed with paronychia of the right great toe in November of 1980.  The infected lesion was drained and the Veteran was treated with antibiotics.  A follow-up note reflected that the wound was draining well.  Separation examination and contemporaneous Report of Medical history are negative for objective findings or complaints related to the right toe.  

Following service, x-rays from Kaiser Permanente taken in October of 2009 confirmed arthritis of the right great toe.  

The Veteran underwent a VA examination in October 2013 and was diagnosed with narrowed first MTP joint with osteophytes at the distal first metatarsal and base of the proximal phalanx great toe, compatible with degenerative change.  The examiner reviewed the claims file and opined that the current locking of the first MTP joint on the R foot "is caused by DJD in that joint and is not due to treatment for paronychia right great toe in 11/12/1980."  The examiner explained that DJD was part of the "natural process of growing older," noting that arthritis was present in both great right toes - not just the right.  The examiner also stated that the paronychia condition had resolved  in-service with no residuals or complications ("infection has resolved and never reoccurred"). 

As an initial matter, the record establishes a current right great toe diagnosis - namely, DJD.  Further, STRs confirm that the Veteran was treated for a condition ("disease") of the great right toe on one occasion in November 1988.  The remaining question for consideration here is whether the currently diagnosed DJD of the great right toe is somehow etiologically related to service, or the right toe condition treated therein. 

In this case, the only medical opinion of record that addresses the nexus element is against the Veteran's claim for service connection.  Indeed, the October 2013 VA examiner opined that the current DJD of the right toe was less likely than not related to service, to include treatment for paronychia therein.  The examiner noted that no further complications concerning the right toe were noted in-service, and that the condition had resolved without residuals.  The examiner attributed the current DJD of the great right toe to the normal aging process, and supported this conclusion by noting that DJD was shown in both great right toes, bilaterally.  The Board finds the October 2013 opinion to be highly probative as to the issue of nexus as it was proffered after a thorough review of the claims file, STRs, and the Veteran's medical history, and it was supported by sound medical rationale.  There are no medical opinions of record to the contrary.  

The Board acknowledges that arthritis is recognized as a "chronic" disease and that service connection may also be established by a showing of continuity of symptomatology.  In this case, the Veteran has not asserted, nor does the evidence show that there has been a continuation of right toe symptomatology since service.  

In this regard, the Board notes that he expressly denied any bone or joint deformities or foot trouble in the 1987 separation Report of Medical History, and no great right toe abnormalities were shown on objective examination at that time.  Further, numerous post-service medical records were entirely absent for findings of great right toe symptoms until the DJD diagnosis in 2009 - nearly 20 years after separation from service. See Maxson, supra.  Notably, the Veteran underwent a comprehensive VA examination in April 1989 - a mere three months after separation - and no toe pathology was noted or endorsed at that time.  These prior contemporaneous lay reports and medical records are more probative than any current suggestions of continuity or onset.  

Based on the medical evidence immediately following service, the medical evidence prior to 2009, and in the absence of any express contentions of continuity by the Veteran, it thus follows that service connection is not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), or on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b). See also Walker, supra.

The Board has considered the Veteran's contention that a relationship exists between his current great right toe disability and service.  However, he is not competent to offer an opinion as to the etiology of DJD as he does not have the requisite medical expertise.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence.  Indeed, a Veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Furthermore, the question of the etiology of arthritis is a medical question beyond the scope of lay observation. Jandreau, 492 F.3d 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In sum, the Veteran was treated on a one-time basis for an infection of the right toe in-service with no further treatment of such; the most competent and probative evidence of record, namely, the 2013 VA opinion, supports the conclusion that the in-service toe infection was acute and transitory and resolved without residuals, and that the current DJD of the great right toe is attributable to the normal aging process, and not to any incident of service. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a great right toe disability; accordingly, the claim must be denied.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened, and to that extent, the appeal is granted.

New and material having been received, the claim for service connection for residuals of a right ankle injury, also characterized as a right/foot ankle injury, is reopened, and to that extent, the appeal is granted.  

Entitlement to service connection for high blood pressure is denied. 

Entitlement to service connection for a great right toe disability, diagnosed as degenerative joint disease, is denied. 


REMAND

Increased Rating - Right Knee 

The Veteran's right knee disability, diagnosed as chondromalacia patella with degenerative changes, status post lateral release and condylar shaving, is currently rated as 10 percent disabling.  He seeks a higher evaluation.  

The service-connected right knee disability was last assessed on VA knee examination in April 2010.  In October and November 2013 statements, the Veteran reported that he recently underwent a VA spine examination and was told by the examining physician that his right knee condition had degraded in form and function since his initial award of 10 percent.  The Veteran contemporaneously reported that he was "losing use of [his] right knee."  In light of this, the Veteran requested that his right knee be re-examined in connection with his claim for an increased rating.  

As the above evidence suggests a worsening of the Veteran's right knee disability, the Board finds a remand for a new examination warranted to assess the current extent and severity of his right knee disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Service Connection - A Right Shoulder Disability

The Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of his right shoulder disability.  

As noted, the Veteran was treated for complaints of right shoulder pain in January 1978 and diagnosed with bursitis.  The Veteran has consistently reported that his current right shoulder disability, variously diagnosed as arthritis and tendinopathy, is related to the in-service injury and/or bursitis.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his right shoulder condition.  In light of the in-service findings pertaining to right shoulder bursitis, the Veteran's statements concerning onset, and evidence of a current right shoulder disability, the Board finds that a VA examination is necessary to address the etiology of the Veteran's right shoulder condition. See McLendon, supra. 

Service Connection - Right Ankle and Right Foot Disabilities 

The Veteran seeks service connection for disabilities of the right foot and ankle.  

By way of brief history, the December 1974 enlistment/ROTC examination noted no abnormalities of the right foot.  In September 1981, the Veteran presented with bilateral medial arch pain and decreased ankle dorsiflexion.  The assessment was abnormal pronation and low arch are causing symptoms.  He was casted for rigid orthotics.  In April 1988, the Veteran twisted his right ankle and had pain over the 5th metatarsal.  An X-ray of the right foot was considered normal.  The assessment was mild ankle sprain.  The Veteran also complained of right ankle and foot pain in November and December 1988; following a podiatry consultation, it was felt that the Veteran had degenerative joint disease "probably" secondary to an old injury.  Notably, there is no contemporaneous x-ray report confirming such findings of record.  In December 1988, the Veteran was casted for a 4th degree RF varus port.  No foot or ankle abnormalities were noted on separation examination.  Shortly after discharge, in April 1989, a VA examination x-ray of the right foot was normal.  The VA examination report noted a history of right foot injury, no residuals, and flat feet. 

The Veteran has consistently reported that his claimed disabilities of the right foot and ankle are related to the aforementioned right ankle and foot problems documented in-service.  As noted above, the October 2013 VA examination confirmed current right (bilateral) flat foot, right foot arthritis, and status post right ankle sprain diagnoses.  In addition, the November 2013 Statement of the Case (SOC) indicated that treatment records from the Palo Alto VAMC, dated in October 2009, documented the presence of degenerative joint disease on x-ray and continued complaints of right ankle pain.  Notably, these referenced VA treatment records are not currently contained in the electronic claims file; as such, they should be obtained upon remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board acknowledges that the Veteran was afforded a VA foot/ankle examination in October 2013.  Unfortunately, the examiner did not specifically provide an opinion concerning the right ankle, only noting that the post-service VA medical records, dated from October 2009 to the present, showed "no complaints or diagnoses" of a right ankle condition.  This is not an entirely accurate assessment based on review of the record.  Indeed, VA treatment records dated in 2010 show consistent complaints of "chronic" right ankle and foot pain.  Moreover, as noted above, it appears that there are outstanding VA treatment records from 2009, which, according to the SOC, document complaints of ankle pain and evidence of DJD.  In addition to the foregoing, the October 2013 VA examiner did not provide an opinion as to the currently diagnosed right foot conditions - namely, arthritis and pes planus/flat foot.  In light of these deficiencies, the Board finds that the Veteran should be afforded a new VA examination upon remand to assess the current nature and etiology of the claimed right foot and right ankle conditions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding records of VA for the Veteran.  A specific request for treatment records from the VAMC in Palo Alto from October 2009, which purportedly document treatment/x-rays of the right ankle, should be obtained.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for an examination to assess the current nature and severity of his service-connected right knee disability.  The Veteran's file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to review all of the evidence of record, examine the Veteran and interview the Veteran, and describe in detail all symptomatology associated with his right knee disability.  All indicated tests and studies must be performed. 

With respect to the right knee disability, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The Veteran's lay assertions must be considered and discussed, and if any opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case.

3. Schedule the Veteran for a VA examination to assess the etiology of his right shoulder disability.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right shoulder disability, to include osteoarthritis, began during the Veteran's service from August 1976 to January 1989, was caused by that service, or is otherwise related to that service, to include treatment for right shoulder pain and bursitis documented in service treatment records?

In offering any opinions, the examiner should consider the Veteran's lay statements pertaining to the onset and continuity of right shoulder symptomatology.  Any opinions expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

4. Schedule the Veteran for a VA examination to assess the etiology of his right ankle and right foot disabilities.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

a) Identify all current disabilities of the right foot and right ankle (noting that right foot pes planus and right foot arthritis diagnoses have already been established during the current appeal period).  

b) Opine as to whether it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right ankle and/or right foot disability, to include right foot arthritis and/or pes planus, began during the Veteran's service from August 1976 to January 1989, was caused by that service, or is otherwise related to that service, to include treatment for a right ankle sprain, abnormal right foot pronation/low arch, and casting of a 4th degree RF varus port, documented in service treatment records. 

In answering the above, the examiner is advised that pes planus/flat foot was not shown upon ROTC examination in December 1974, and that treatment for pronation and low arch was first documented in the service treatment records in 1981; a diagnosis of pes planus/flat foot was confirmed on VA examination in April 1989. 

c) For any diagnosed foot or ankle arthritis/degenerative joint disease, opine as to whether it manifested within one year of the Veteran's separation from service in January 1989. 

In answering this question, the examiner is asked to comment upon the December 1988 podiatry consult, the findings of which suggested DJD "probably" secondary to an old injury.  The examiner is advised that there were no accompanying/contemporaneous x-ray reports to confirm arthritic findings, and that the April 1989 VA examination x-ray of the right foot, conducted shortly after separation, noted a normal right foot. 

In offering any opinions, the examiner should consider the Veteran's lay statements pertaining to the onset and continuity of right foot and right ankle symptomatology. Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached. 

5. Thereafter, review the record, arrange for any further development suggested by the additional evidence received, and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case, afford the Veteran an opportunity to respond, and return the case to the Board, if in order, for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


